McCOY, J.
There was judgment in the lower court for plaintiff, and defendant appeals. Erom the record it appears *264that the notice of appeal was served on the 18th d'ay of December, 1915, and that the settled record was completed' on the 1st day of .December, 1915. Appellant’s time within which to serve brief on appeal, by • stipulations duly filed, was extended to the 16th day of August, 1916. No brief on appeal has ever been field by appellant, and by reason thereof the said appeal in this action is deemed abandaned,
The judgment appealed from is affirmed.